Citation Nr: 0702788	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  97-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Entitlement to an increased rating for service-connected 
status-post lumbar surgery, L2-S1, rated as 40 percent 
disabling from May 29, 1995 through June 27, 1995, and 40 
percent disabling from August 1, 1995.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1971 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and December 1996 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were before the Board in February 2000 
when they were remanded for additional evidentiary 
development.  The issues on appeal were again before the 
Board in July 2003 when they were remanded to cure a 
procedural defect.  

Several clinical records dated in 2005 include the notation 
that the veteran was unemployable due to his service-
connected back disability.  The decision below determines 
that the veteran is not entitled to a 100 percent schedular 
evaluation.  The Board construes the 2005 clinical records to 
be informal claims for a total rating based on individual 
unemployability.  As this matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issues now before the Board, it is referred to the RO for 
appropriate action.

The reopened claims of entitlement to service connection for 
left and right knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  A September 1992 rating decision denied service 
connection for a bilateral knee condition; the veteran did 
not appeal the decision.

2.  Evidence received subsequent to the September 1992 RO 
decision bears directly or substantially upon the claims of 
entitlement to service connection for left and right knee 
conditions, is not duplicative or cumulative in nature and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Status-post lumbar surgery, L2-S1, is manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief from January 18, 2002. 


CONCLUSIONS OF LAW

1.  The September 1992 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006).

2.  Evidence received since the September 1992 RO decision is 
new and material; accordingly, the claims of entitlement to 
service connection left and right knee conditions have been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a disability rating of 60 percent, and 
not higher, for status-post lumbar surgery, L2-S1, have been 
met only from January 18, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  
4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (as in effect from September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With regard to the claims decided herein, 
the Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for left and 
right knee disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 1991, the veteran submitted a claim, in part, for a 
bilateral knee condition which reportedly began in 1989.  In 
September 1992, the RO denied service 


connection for a bilateral knee condition.  The RO observed 
that the veteran was seen for complaints of knee pain with a 
sensation of giving way during active duty.  In November 
1990, laxity in the left knee was observed which was felt to 
be due to quadriceps weakness.  In 1990, there was an 
impression of overuse syndrome associated with a complaint of 
bilateral knee and leg pain.  The veteran underwent physical 
therapy in 1990.  As of December 1990, the veteran had 
completed the physical therapy and it was reported that there 
was no longer a complaint of pain or instability.  At the 
time of his separation examination, the veteran denied having 
or ever having had a trick or locked knee.  Physical 
examination at the time of the separation examination was 
negative for functional disability of the knees.  It was also 
observed that the veteran failed to report for a scheduled VA 
orthopedic examination.  The RO found that the overall 
evidence of record was insufficient to establish the exact 
nature of the veteran's knee condition or the current 
objective symptoms.  The veteran was informed of the 
September 1992 rating decision in October 1992.  He did not 
appeal the denial of service connection for a bilateral knee 
condition which became final.  

In May 1996, the veteran submitted a request to reopen his 
claim of entitlement to service connection for a bilateral 
knee condition.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The veteran is attempting to reopen the claims 
of entitlement to service connection for right and left knee 
disabilities.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 - 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in May 1996, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 


evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence added to the record subsequent to the September 
1992 rating decision which denied service connection for 
bilateral knee problems consists of VA medical records, 
reports of VA examinations and Social Security records.  

A May 2002 X-ray examination of the left knee was interpreted 
as revealing mild degenerative disease at the medial aspect 
of the knee joint.  A separate clinical record dated in May 
2002 included an assessment of left knee anterior cruciate 
ligament laxity.  



An August 2002 X-ray examination of the left knee was 
interpreted as revealing osteopenia and very mild and early 
degenerative joint disease.  

In November 2002, the veteran sought treatment for left knee 
pain.  He reported he had had the pain since his discharge 
from active duty, however, over the last seven or eight 
months, his knee had gotten significantly worse.  He 
complained of left knee pain and giving way.  He denied 
trauma.  The assessment was left knee pain.  X-rays were 
referenced as showing a normal left knee.  

A December 2002 magnetic resonance image (MRI) of the left 
knee was interpreted as revealing a degenerative signal 
within the posterior horn of the medial meniscus.  No torn 
meniscus was demonstrated.  The anterior cruciate ligament 
appeared intact.  

A February 2003 clinical record indicates the veteran 
reported having problems with his left knee since 1999.  He 
denied any specific trauma.  He had occasional popping in the 
knee.  The examiner found that the veteran did not have a 
meniscal tear or a ligament tear of the left knee.  He did 
have some chondromalacia related to the patella.  

A March 2003 VA clinical record includes the assessment that 
the veteran had bilateral chondromalacia, worse on the left 
than the right.  

March 2003 X-rays of the knees were interpreted as revealing 
minimal patellofemoral osteoarthritic change.  

An October 2003 clinical record included the assessment that 
the veteran had bilateral knee pain as well as mild 
chondromalacia of the bilateral patella.  

The Board finds the VA clinical records which were received 
subsequent to the September 1992 rating decision which denied 
service connection for bilateral knee problems to be new and 
material evidence.  The claims were denied in September 


1992, in part, because the overall evidence of record was 
insufficient to establish the exact nature of the veteran's 
knee conditions or the current objective symptoms.  Some of 
the VA clinical records received subsequent to the September 
1992 rating decision reflect diagnoses of currently existing 
knee disabilities including chondromalacia and osteoarthritic 
changes.  This evidence is new as it was not of record at the 
time of the September 1992 RO decision.  It is also material 
in that it provides competent evidence of the current 
existence of knee disabilities - which evidence was found to 
be lacking at the time of the September 1992 RO decision.  
The Board finds the VA clinical records which include current 
diagnoses of knee disabilities bear directly and 
substantially upon the claims of entitlement to service 
connection for left and right knee disabilities, are not 
cumulative and/or redundant, and by themselves or in 
connection with the evidence previously assembled are so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  The claims of entitlement 
to service connection for left and right knee disabilities 
have been reopened.  

Prior to de novo adjudication of the reopened claims of 
entitlement to service connection for left and right knee 
disabilities, the Board finds additional evidentiary 
development is required.  This development is addressed in 
the Remand portion of this decision below.  

In closing, the Board acknowledges the VCAA.  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirements of the VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the reopening of the claims and 
remand directed by this decision.  Deficiencies in VCAA 
notification (if any), can be addressed by the RO while the 
issues on appeal are back before it as a result of this 
remand.




Entitlement to an increased rating for service-connected 
status-post lumbar surgery, L2-S1, rated as 40 percent 
disabling from May 29, 1995 through June 27, 1995, and 40 
percent disabling from August 1, 1995.

Factual Background

The veteran submitted a claim for an increased rating for his 
back disability in July 1995.  

In May 1995, it was noted that the veteran had a sciatic type 
pattern of pain and tendon reflexes were depressed.  The 
assessment was acute sciatica.  In July 1995, it was observed 
that the veteran had good leg kick but the right side was a 
little weaker than the left.  Tendon reflexes were flat but 
symmetrical.  The assessment was chronic back pain.  

In August 1995, it was noted that the veteran was doing well 
after his surgery which was conducted six weeks prior.  He 
did not have any pain and motion was good.  A separate 
clinical record dated the same month indicates that the 
veteran was much improved.  He did not have pain, only 
occasional stiffness in the morning.  

In November 1995, it was written that the veteran was doing 
well following his laminectomy.  He denied any significant 
lower extremity symptoms.  A neurological examination 
revealed that the veteran was neurologically intact.  The 
impression was excellent clinical progress following a 
laminectomy for an extruded disc.  

On VA examination in February 1996, it was noted that the 
veteran underwent surgery in 1995 for removal of herniated 
disc fragments.  At the time of the examination, he 
complained of intermittent pain in the lower back.  Physical 
examination revealed straight leg raising testing was 
negative.  Deep tendon reflexes were 2+ and symmetrical 
throughout.  Decreased sensation was present in the L4 and L5 
dermatomes.  Forward flexion was limited to 75 degrees, 
extension was to 20 degrees, lateral flexion was 25 degrees 
and rotation was to 40 degrees.  The impressions were status 
post herniated disc repair and removal of fragments 
bilaterally with decompression at the L4-L5 level and chronic 
low back pain secondary to muscle tightness in the 
quadriceps, hamstrings and abductors.  The chronic back pain 
was secondary to leg length discrepancy.  

In a March 1996 rating decision, the RO assigned a temporary, 
total convalescent rating to the service-connected lumbar 
spine disability due to the need for post surgical 
convalescence, from June 28, 1995 to July 31, 1995.

In May 1996, the veteran submitted a statement indicating 
that his back pain was constant.  

In August 1996, the veteran sought treatment for lower back 
and leg problems.  He complained of leg pain, weakness and 
numbness and tingling.  Physical examination did not reveal 
any spasms.  The assessment was chronic back ache status post 
surgery.  

An August 1996 X-ray of the spine was interpreted as 
revealing degenerative disc disease at the L4-L5 level.  

In January 1997, the veteran denied all complaints with the 
exception of a chronic back ache.  

In October 1997, the veteran denied all complaints with the 
exception of pain in the right ankle.  

In July 1998, the veteran complained of right hip pain.  The 
assessment was right sciatica.  A separate clinical record 
dated the same month includes the notation that the veteran 
had a good range of motion in his back with forward flexion 
to 90 degrees.  Some numbness in the right leg was present.  
The assessment was chronic low back pain status post 
discectomy with right sciatica.  

A July 1998 clinical record indicates that the veteran 
reported he had had intermittent back pain which had not been 
particularly troubling since he had a laminectomy.  He did 
have intermittent cramping of the right calf that interfered 
with sleep.  Physical examination revealed no restriction on 
bending.  Deep tendon reflexes were 1+ with the exception of 
2+ for right ankle jerk and trace left ankle jerk.  The 
assessment was chronic lumbosacral radiculopathy secondary to 
disc disease.  

A VA examination was conducted in February 1999.  It was 
noted that the veteran's most recent surgical revision had 
helped unrelenting leg pain and the veteran had not had 
recurrence of his right sciatic leg pain.  Physical 
examination revealed that the veteran could forward bend to 
90 degrees, backward bend to 15 degrees, side bend to 20 
degrees bilaterally, and rotate 25 degrees bilaterally.  
Sensation was intact in all dermatomes except for right L5 
which was 1/2.  Left ankle jerk was trace and right ankle 
jerk was absent.  There was negative straight leg raising for 
radicular type pain.  The pertinent impressions were history 
of L4-L5 radiculopathy of the right lower extremity, status 
post laminectomy times two and chronic low back pain.  The 
examiner opined that, with flare-ups, it was likely that the 
range of motion would be further restricted but it was not 
possible to estimate the additional loss of range of motion 
without examining the veteran at that time.  

A VA spine examination was conducted in January 2002.  The 
veteran reported that he had continued low back and right leg 
pain.  Low back pain was present on coughing and sneezing.  
Bowel and bladder functions were intact.  The veteran 
reported that he had frequent flare-ups of back pain which 
were generally brought on by activity.  During flares, he had 
to rest.  Physical examination revealed hypoalgesia of the 
medial aspect of the right foot compatible with L5 dermatome.  
There was no motor deficit of the lower extremities.  The 
left Achilles reflex was absent and the right Achilles reflex 
was present.  Flattening of the lumbar lordosis was present.  
Flexion was possible to 50 degrees, extension to 5 degrees, 
side bending was to 10 degrees bilaterally and rotation was 
to 10 degrees bilaterally.  The diagnosis was status post 
decompression lumbar laminectomy with radicular irritation of 
L5 on the right.  It was the examiner's opinion that all of 
the veteran's current symptoms were related to his low back 
condition rather than to any gastrocsoleus condition.  The 
examiner noted that, during flare-ups of symptoms which would 
occur with varying frequency, the physical findings could be 
significantly different.  Painful symptoms would require the 
veteran to spend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements and 
ultimately loss of coordination.  

X-ray examination of the lumbar spine in May 2002 was 
interpreted as revealing degenerative disc disease at L4-L5.  

A May 2002 clinical record indicates that the veteran 
reported he had consistent low back pain which fluctuated in 
intensity.  Symptoms were controlled with Tylenol and Advil.  
There was no bowel or bladder dysfunction and no clear 
sciatica.  Reflexes were trace/1+ at the patella and 2+/1+ at 
the ankles.  

Another clinical record dated in May 2002 indicates that 
physical examination found decreased flexion and slightly 
decreased extension.  Straight leg raising was negative.  
Deep tendon reflexes were 2+ in the knees but unable to be 
obtained in the Achilles.  The assessment was multiple lumbar 
surgeries for degenerative disc disease with new symptoms 
suggestive of possible neuropathy.  

An August 2002 clinical record demonstrates that the veteran 
was being evaluated for lumbosacral neuritis and signs of 
denervation of the lower extremities.  The veteran reported 
constant back pain and intermittent sciatica with radiation 
down the lateral aspects of both legs to the feet several 
times per day.  The right leg seemed more involved than the 
left.  He reported an intermittent sense of numbness distal 
to the knees bilaterally.  There was no persistent sensory 
loss.  Sensory examination was intact to light touch and pin.  
Reflexes were 2-/2- in the arms, 2- in the right knee, 1 at 
the left knee and 2-/2- at the ankles.  Straight leg raising 
was positive at 90 degrees bilaterally.  Nerve conduction 
velocity studies and electromyography (EMG) were conducted.  
The impression from the examination was that the veteran had 
symptoms of chronic low back pain and bilateral sciatica.  
Although he had intermittent numbness and a sense of 
weakness, he had no significant radicular deficits on 
neurological examination.  There may be some mild 
demyelination at the S1 nerve root level.  EMG studies 
revealed chronic denervation with reinnervation in the right 
tibialis anterior muscle most consistent with a L5 
radiculopathy on the right in the past.  In the left leg, 
there were some signs of chronic denervation with 
reinnervation in the quadriceps femoris, most consistent with 
a previous L4 radiculopathy.  

A September 2002 clinical record indicates that an EMG 
revealed L4 and L5 neuropathy and that the veteran reported 
he had considerable pain at times.  

In October 2002, the veteran reported increased lower back 
pain which had been present for the past two weeks.  He did 
not have any loss of bowel or bladder function.  Physical 
examination revealed some muscle spasm.  Straight leg raising 
was positive bilaterally.  Deep tendon reflexes were 
unobtainable.  Flexion and extension were decreased.  The 
assessment was degenerative disc disease.  

October 2002 magnetic resonance imaging (MRI) of the spine 
was interpreted as revealing severe degenerative disc disease 
at L4-5 which appears chronic, mild degenerative disc disease 
at L5-S1 and asymmetric right sided disk bulging at L4-5 and 
L5-S1 with encroachment upon the right sided neural foramina.  

A neurosurgery evaluation was conducted in November 2002.  
The veteran reported localized back pain and, within the last 
year, pain on his right anterior thigh and right posterior 
calf ending at the ankle.  There was no weakness but there 
was tingling.  It was noted that the veteran's symptoms were 
complicated because he had problems with his knees.  He 
denied bowel or bladder problems.  Physical examination 
revealed no sensory deficit.  Reflexes were normal.  An MRI 
was referenced as revealing severe degenerative disc disease 
at L4-L5 and some asymmetrical right sided disk bulging at 
L5-S1.  The examiner opined that the veteran's symptoms 
appeared to be more L4-L5 than L5-S1.  

In December 2002, the veteran sought an evaluation for low 
back pain.  The pain reportedly started in insidiously in 
1974.  In 1982 and in 1995 laminectomies were performed.  In 
2001, the pain started again and involved both lower 
extremities.  The veteran reported that the pain was between 
7 and 9 out of 10 on a daily basis.  Physical examination 
revealed that the muscles appeared rigid but no obvious 
spasms were noted.  There was much guarding and pain 
behaviors and light touch caused significant discomfort.  
Pain was present throughout the lower thoracic area to the 
sacral area with radiation left greater than right.  Deep 
tendon reflexes were unable to be elicited due to guarding.  
The veteran reported numbness in his toes.  The diagnosis was 
lumbar radiculopathy, status post two laminectomies.  

A separate clinical record dated in December 2002 included 
the notation that the veteran was experiencing significant 
back and left hip muscle spasm that day.  

In July 2003, physical examination revealed that flexion was 
decreased to where the fingertips were about 14 inches from 
the floor.  Extension was significantly decreased.  
Discomfort was present with lateral flexion bilaterally.  The 
pertinent assessment was chronic low back pain with severe 
degenerative disc disease.  The author opined that the 
veteran would most likely have significant difficulty with 
gainful employment.  Pain was reported as 5 out of 10.  

A September 2003 clinical record includes the notation that 
the veteran continues to be disabled from employment due to 
chronic lumbar radiculopathy.  

The veteran underwent an internal medicine examination in 
September 2003 in connection with his claim for Social 
Security benefits.  He reported that, after his second back 
surgery in 1995, he continued to have low back pain that was 
constant and continued to radiate down the right leg to the 
right foot.  Occasionally, the pain would also radiate down 
the left extremity to the left thigh and left knee.  Physical 
examination of the lumbar spine revealed that flexion was 
limited to 70 degrees.  Lateral flexion was full but the 
veteran complained of pain on flexing to the right or the 
left.  Rotation was also full but the veteran complained of 
pain on rotating left and right.  Deep tendon reflexes were 
physiologic and equal.  No motor or sensory deficit was 
observed.  The pertinent diagnosis was herniated disc L4-L5 
status post laminectomy times two with persistent symptoms.  
The examiner opined that the veteran was moderately limited 
in activities requiring prolonged sitting, standing, bending 
or lifting due to the back problems.  

In November 2003, a physician determined that the veteran's 
residual functional capacity would be sedentary employment 
with environmental restrictions (he should avoid loud noises 
and vibrations).  It was noted that the veteran had 
headaches, lumbar radiculopathy and bilateral knee pain.  

In November 2003, Social Security determined that the veteran 
was disabled as of February 2002 with a primary diagnosis of 
lumbar radiculopathy and a secondary diagnosis of headaches.  

In February 2005, it was noted that the veteran was taking 
ibuprofen occasionally for his back.  He reported that he had 
had back pain for years and wanted a letter stating that the 
back pain kept him from working.  There was no change in 
bowel habits.  

In July 2005, a VA D.O. wrote that the veteran was completely 
unemployable due to chronic back pain and had been 
unemployable since 2002.  He had persistent, daily 
debilitating back pain.  The back pain was due to severe 
degenerative disc disease.  

In July 2005, the veteran reported that he had daily, 
debilitating back pain in the lower back which radiated to 
both legs.  Physical examination revealed decreased facet 
joint mobility in forward flexion.  Spasms of the bilateral 
paraspinal musculature were present.  Deep tendon reflexes 
were equal.  The assessment was lumbar disc disease with 
radiculopathy and chronic disability.  The author opined that 
the veteran had been unemployable at least since the year 
2002.  

In August 2005, the veteran reported that his pain on a bad 
day was 7 out of 10 in the back and legs.  Most of the time, 
the pain was 5 out of 10.  The assessment was lumbar disc 
disease with radiculopathy and chronic disability.  The 
veteran had been unemployable due to back pain for some time.  

In September 2005, the veteran indicated that he desired to 
volunteer for disaster relief in New Orleans.  He reported 
that his back pain was usually a 6 out of 10.  



Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were revised, and, effective 
September 26, 2003, VA revised the criteria for rating all 
disabilities of the spine, including intervertebral disc 
syndrome.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new Diagnostic Codes, and also to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 and 7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the statement of the 
case and a supplemental statement of the case.  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria.



Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code 5293 as follows: severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5293 (as in effect prior to 
September 23, 2002), the Board finds that an increased rating 
to 60 percent is warranted under former Diagnostic Code 5293 
from January 2002.  The records dated prior to January 2002 
provide evidence of the presence of sciatica as well as 
annotations of the presence of radiculopathy.  This 
symptomatology, however, is not demonstrated to be persistent 
until January 2002.  Sciatic type pain was noted in May 1995 
but in November 1995 the veteran denied any significant lower 
extremity symptoms.  At the time of the February 1996 VA 
examination, no pertinent intervertebral disc syndrome 
symptomatology was reported.  In August 1996, the veteran 
complained of back and leg problems but in January 1997, he 
only complained of back problems.  In October 1997, the 
veteran denied all complaints with the exception of pain in 
the right ankle which was not linked to a back disability.  
Sciatica was again noted in the April 1998 clinical record.  
The June 1998 clinical record included the assessment of 
chronic lumbosacral radiculopathy but the veteran reported 
that he only had intermittent back pain at that time.  
Furthermore, even though ankle jerk was reduced, it was still 
present.  While right ankle jerk was absent at the time of 
the February 1999 VA examination, the veteran also denied 
recurrence of right sciatic leg pain.  Radiculopathy was only 
included as an impression by history at that time.  

At the time of the January 2002 VA spine examination, the 
veteran reported continued back and right leg pain and the 
examiner found that the left Achilles reflex was absent.  The 
two clinical records dated in May 2002 provide conflicting 
evidence as to the presence of ankle jerk.  One record 
specifically found that reflexes were present without clear 
evidence of sciatica but the other record indicated that the 
author was unable to obtain Achilles reflexes.  The August 
2002 clinical record included an impression of bilateral 
sciatica and the veteran reported at that time that he 
experiences sciatica several times per day with radiation 
down both aspects of the legs to the feet.  Ankle reflexes 
were present.  However, the author found that the veteran did 
not have any significant radicular deficits on neurological 
examination.  The October 2002 clinical record documented the 
presence of muscle spasm and unobtainable deep tendon 
reflexes.  The neurosurgical evaluation conducted in November 
2002 determined that the veteran did not have any sensory 
defects and reflexes were normal.  The veteran did report at 
that time that he had localized back pain and within the last 
year, pain in the right anterior thigh and right posterior 
calf.  The December 2002 clinical record found that no muscle 
spasms were present but deep tendon reflexes were unable to 
be elicited due to guarding.  The diagnoses was lumbar 
radiculopathy, status post two laminectomies.  A separate 
clinical record dated in December 2002 documented the 
presence of back and left hip muscle spasm.  At the time of 
the September 2003 Social Security examination, the veteran 
reported continued back pain which radiated down the right 
leg to the right foot.  Reflexes were present.  The examiner 
diagnosed a herniated disc with persistent symptoms.  In 
November 2003, Social Security determined that the veteran 
was disabled as of February 2002 due to the primary diagnosis 
of lumbar radiculopathy.  The July 2005 clinical record 
indicates that the veteran reported daily back pain which 
radiated down both legs.  While deep tendon reflexes were 
equal, muscle spasms were present.  The assessment was lumbar 
disc disease with radiculopathy.  

The Board finds the competent evidence of record more nearly 
approximates a 60 percent rating under Diagnostic Code 5293 
from January 18, 2002.  

Other potentially applicable rating criteria in effect prior 
to September 26, 2003 have been considered.  Under the 
criteria of former Diagnostic Code 5292 (as in effect prior 
to September 26, 2003), severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5292.  A 40 percent rating is the maximum 
rating available under Diagnostic Code 5292.

Further, no other Diagnostic Code provides any basis for 
assignment of any higher rating.  Under the former criteria, 
ratings in excess of 40 percent are available for residuals 
of a fractured vertebrae, or for unfavorable ankylosis of the 
lumbar spine or for ankylosis of the entire spine; however, 
as the medical evidence does not demonstrate that the 
veteran's service-connected back disability involves any of 
above, there is no basis for evaluation of the disability 
under former Diagnostic Codes 5285, 5286 or 5289, 
respectively.  

Rating Criteria from September 23, 2002

Effective September 23, 2002, intervertebral disc syndrome 
(still rated under Diagnostic Code 5293) was to be evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  
Alternatively, it could be rated by combining under 38 C.F.R. 
§ 4.25 separate evaluations for its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician, and chronic 
orthopedic and neurologic manifestations mean orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

The evidence does not show that the veteran's lumbar spine 
disability produced incapacitating episodes that required bed 
rest and treatment prescribed by a physician.  

Furthermore, the Board finds that a rating in excess of 60 
percent would not be warranted when the orthopedic and 
neurological manifestations of intervertebral disc syndrome 
were separately ratable.  The symptomatology associated with 
the service-connected back disability consists of complaints 
of radiating pain, some weakness and numbness in the lower 
extremities and some limitation of motion.  There were no 
bowel or bladder manifestations.  

With regard to the orthopedic rating, the only range of 
motion testing conducted during the pertinent time period was 
conducted in September 2003.  At that time flexion was 
limited to 70 degrees and lateral flexion and rotation were 
full.  This equates to no more than a 10 percent evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

With regard to neurological manifestations, Diagnostic Code 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

While the veteran has reported some weakness in the lower 
extremities, this weakness has not been objectively 
confirmed.  At the time of the September 2003 Social Security 
examination, it was determined that no motor deficit was 
observed.  No health care practitioner has reported any 
weakened or lost movement of the lower extremities.  The 
symptomatology associated with the sciatic nerve, therefore, 
is wholly sensory.  Even if the Board determined that the 
paralysis of sciatic nerve was moderate for both lower 
extremities, warranting 20 percent evaluations, the combined 
rating for two 20 percent evaluations and one 10 percent 
evaluation is 50 percent under 38 C.F.R. § 4.25.  This is 
less than the 60 percent evaluation assigned under the old 
Diagnostic Code 5293.  

Rating Criteria from September 26, 2003

Effective September 26, 2003, the Diagnostic Code for 
intervertebral disc syndrome was renumbered 5243.  However, 
the criteria for rating all spine disabilities, to include 
intervertebral disc syndrome, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that  intervertebral disc syndrome 
is rated under the "incapacitating episode" methodology 
discussed above, or alternatively, under the General Rating 
Formula.  The formula provides that a rating of 10 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

The medical evidence since September 2003 shows no credible 
evidence of incapacitating episodes, nor does it demonstrate 
unfavorable ankylosis of the thoracolumbar spine (which is 
required for a rating in excess of 40 percent under the 
General Rating Formula).  

The Board also points out that, under Note (1) at revised 
Diagnostic Codes 5235-5243, VA must continue to determine 
whether assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for the veteran's service-connected lumbar spine disability.  
As noted above, the Board has found that when the separate 
orthopedic and neurological rating criteria were applied, the 
combined evaluation was 50 percent.  

A rating higher than that already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. at 206-08.  As a result of the decision rendered 
herein, the veteran's low back disability will be rated at 
the maximum level provided under Diagnostic Code 5293 under 
the criteria in effect prior to September 23, 2002.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  

Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not applicable.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  The Board notes that there are 
clinical records dated in 2005 which include the opinion that 
the veteran was unemployable due to back pain.  While the 
evidence shows that the veteran is not employed, an August 
2005 clinical record indicated that the veteran had retired 
in 1991.  Social Security found the veteran was unemployable 
but this was due to both lumbar radiculopathy and headaches.  
The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). There has been no showing that the 
veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board finds an 
increased rating is not warranted under 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
has been reopened.  The appeal is granted to that extent 
only.  

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
has been reopened.  The appeal is granted to that extent 
only.  

Entitlement to a disability rating of 60 percent for service-
connected status-post lumbar surgery, L2-S1, is granted from 
January 18, 2002, subject to controlling regulations 
governing the payment of monetary benefits. 




REMAND

As noted above, the Board has determined that new and 
material evidence has been received to reopen the claims of 
entitlement to service connection for left and right knee 
disabilities.  Associated with the claims files is evidence 
of inservice treatment for knee problems, competent evidence 
documenting the current existence of knee problems and the 
veteran's assertions that the current knee problems were due 
to his active duty service.  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  A VA 
examination has not been conducted to determine the etiology 
of the current knee disabilities and the Board finds such 
that a VA examination is required in order to adjudicate the 
claims of entitlement to service connection for left and 
right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should obtain copies 
of treatment notes pertaining to any 
treatment of the veteran's lumbar spine 
from November 2, 2005 to the present.

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any left and/or 
right knee disabilities found on 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent documents 
in the veteran's claims file and include 
an annotation in the examination report 
indicating that he had reviewed the claims 
file.  If any knee disability is 
diagnosed, the examiner must express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that the disability had 
its onset during active service or was 
otherwise linked to the veteran's active 
service.  A complete rationale for all 
opinions should be provided.  

3.  Review the claims file, to include the 
additional evidence, and determine if any 
of the benefits sought can be granted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
contemplating all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


